                                                                          (;t^TES


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK




RICH MARINE SALES,INC. and RICH
MARINA CORP.,

                    Plaintiffs,                         DECISION AND ORDER


              V.                                        I:18-CV-00823 LAW


THE UNITED STATES OF AMERICA and
LUEDTKE ENGINEERING COMPANY,

                     Defendants.



LUEDTKE ENGINEERING COMPANY,

                     Cross-Claimant,

              V.



THE UNITED STATES OF AMERICA,

                     Cross-Defendant.



                                   INTRODUCTION


      Plaintiffs Rieh Marine Sales, Inc. and Rich Marina Corp.("Plaintiffs") commenced

this action on July 27, 2018, alleging that the United States of America (the "United

States") and Luedtke Engineering Company ("Luedtke") (collectively, "Defendants")

negligently dredged the Black Rock Channel (the "Channel") along the Niagara River in

Buffalo, New York. (See Dkt. 1). On August 29, 2018, Luedtke filed an Answer to the

Complaint and cross-claimed against the United States for indemnification and

contribution in the event Luedtke was found liable to Plaintiffs. (Dkt. 10 at 17).

                                           - I -
          Presently before the Court is the United States' motion to dismiss the cross-claims

for lack of subject matter jurisdiction, or, alternatively, for judgment on the pleadings for

failure to state a claim. (Dkt. 16). For the following reasons, the United States' motion is

granted and Luedtke's cross-claims are dismissed for lack of subject matter jurisdiction.

                                      BACKGROUND'

          Plaintiffs own and operate a marina on the Channel opposite the United States Army

Corps of Engineers' (the "Corps") Channel Locks. (Dkt. 1 at ^ 1). The Channel

"accommodates pleasure craft and commercial vessels up to 625 feet long with drafts up

to 21 feet." {Id. at ^ 20). Rich Marina Corp. owns 26 acres of property abutting the

waterfront along the Channel (the "Property"), which includes the marina. {Id. at        18).

The Property is protected by a "retaining wall," referred to as the "Bulkhead," which

"serves as a barrier" between the Property and the Channel. {Id. at      4,21).

          The Corps is responsible for maintaining and repairing the Channel and has

previously contracted third parties to perform dredging operations within the waterway.

{Id. at      23-24). As part of an initiative to remove "potentially contaminated sediment

from the Channel," the Corps "contracted with Luedtke in 2015 to conduct a dredging

project" within a section of the Channel that runs parallel to the Property (the "Project").

{Id. at     26-27). The Corps determined the "specifications, the planning, the scope, and

the supervision" of the Project. {Id. at ^ 28).




'         The following facts are drawn from Plaintiffs' Complaint (Dkt. 1) and Luedtke's
cross-claims(Dkt. 10 at 17) and are assumed true for purposes of this motion.
                                             -2-
         Plaintiffs allege that, "[u]pon information and belief, the contract between [the

Corps] and Luedtke required dredging solely within the confines of the Channel." {Id. at

If 32). However, Luedtke allegedly "performed dredging outside of the Channel and up to

the Bulkhead," and "over-dredged the Channel beyond its contractual obligations." {Id. at

^ 33). Plaintiffs also allege, in the alternative, that the Corps "directed Luedtke to over-

dredge the Channel and dredge outside of the Channel up to the Bulkhead." {Id. at ^ 34).

Allegedly due to these dredging actions, "the riverbank adjacent to and underneath the

Bulkhead slid into the Channel causing unsustainable strain on the Bulkhead." {Id. at

^ 33). Nevertheless,"Luedtke continued to dredge material in this fashion resulting in the

removal of the riverbank which supported the Bulkhead." {Id.).

         As a result,"on July 28, 2016, approximately 250 feet of the Bulkhead" collapsed

and fell into the Channel. {Id. at ^ 36). In August 2016, another 100-foot section of the

Bulkhead collapsed into the Channel due to the dredging activities. {Id. at ^ 37). Finally,

in April 2017,"a third section ofthe Bulkhead, approximately 75 feet in length, collapsed

into the Channel as a direct result of the dredging performed by Luedtke." {Id. at ^ 38).

The remaining portion of the Bulkhead is allegedly "at imminent risk of collapse." {Id. at

1139).

                                PROCEDURAL HISTORY


         On July 27, 2018, Plaintiffs commenced this action, asserting several tort causes of

action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. ("FTCA"), and,

alternatively, pursuant to the Suits in Admiralty Act, 46 U.S.C. § 30901 et seq.("SAA"),

the Public Vessels Act,46 U.S.C. § 31101 etseq.("PVA"),and the Extension ofAdmiralty

                                             -3-
Jurisdiction Act,46 U.S.C. § 30101 etseq.(Dkt. 1). Plaintiffs claim that Defendants were

negligent in carrying out their obligations under the dredging contract, and that their

malfeasance resulted in damages under theories of negligence, gross negligence, and

private nuisance. {Id.). On August 29,2018, Leudtke filed an Answer and asserted cross-

claims against the United States for indemnification and contribution. (Dkt. 10). On

October 3, 2018, the United States filed its Answer to the Complaint. (Dkt. 14).

       On November 9, 2018, the United States filed a motion to dismiss Leudtke's cross-

claims, seeking dismissal for lack of subject matter jurisdiction or, in the alternative, for

failure to state a claim. (Dkt. 16). Specifically, the United States argues that Leudtke's

cross-claims are subject to the Contract Disputes Act, 41 U.S.C § 7101 et seq. ("CDA"),

and thus, Leudtke was required to exhaust its administrative remedies before asserting

these claims in this lawsuit. (Dkt. 16-1 at 4-8). According to the United States, because

Leudtke failed to exhaust these administrative requirements this Court is without subject

matter jurisdiction to entertain the cross-claims. {Id.). Alternatively, the United States

contends that Leudtke's cross-claims are conclusory and do not satisfy the pleading

standards enunciated in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.

Iqbal, 556 U.S.662(2009). {Id. at 8-9). Leudtke opposes the United States' motion. (Dkt.

21). The Court held oral argument on May 10, 2019, and reserved decision. (Dkt. 32).
                                      DISCUSSION


I.     Legal Standard


       "In the context ofa motion to dismiss for lack ofsubject matterjurisdiction pursuant

to Federal Rule of Civil Procedure 12(b)(1), the party seeking to invoke the Court's

jurisdiction bears the burden of proving that subject matter jurisdiction exists." Hulton v.

Bayerische Staatsgemaldesammlungen, 346 F. Supp. 3d 546, 549(S.D.N.Y. 2018)(citing

Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994)). "When

considering a motion to dismiss for lack ofsubject matter jurisdiction or for failure to state

a cause of action, a court must accept as true all material factual allegations in the

complaint." Shipping Fin. Servs. Corp. v. Drakos, 140F.3d 129, 131 (2d Cir. 1998). "[A]

challenge to the jurisdictional elements of a [party]'s claim allows the Court to weigh the

evidence and satisfy itself as to the existence of its power to hear the case." Celestine v.

Mt. Vernon Neighborhood Health Ctr., 289 F. Supp. 2d 392, 399 (S.D.N.Y. 2003), aff'd,

249 F. App'x 851 (2d Cir. 2007). "The court may consider affidavits and other materials

beyond the pleadings but cannot rely on conclusory or hearsay statements contained in the

affidavits." Young v. United States, No. 12-CV-2342 ARR SG,2014 WL 1153911, at *6

(E.D.N.Y. Mar. 20,2014)(quotation omitted).

II.    The Contract Disputes Act


       "The CDA creates a remedial scheme whereby persons wishing to bring a contract-

based claim against the federal government must first submit their claim in writing to a

contracting officer." Cohen v. Postal Holdings, LLC, 873 F.3d 394, 401 (2d Cir. 2017)

(citing 41 U.S.C. § 7103(a)(l)-(2)). The CDA "applies to any express or implied

                                            -5-
contract . . . made by an executive agency for[, inter alia,] . . . the procurement of

services ...[or] the procurement of construction, alteration, repair, or maintenance of real

property. ..." 41 U.S.C. § 7102(a). Upon the submission of a claim to the contracting

officer, the officer will "issue a decision in writing and shall mail or otherwise furnish a

copy of the decision to the contractor." Id. § 7103(d).

      "A 'contracting officer's decision on a claim is final and conclusive and is not

subject to review by any forum, tribunal, or Federal Government agency,' except as

authorized by the CDA itself." Cohen, 873 F.3d at 401 (quoting 41 U.S.C. § 7103(g)).

"The CDA provides that, within 90 days of receipt of a contracting officer's decision, an

aggrieved contractor may either appeal a decision by a contracting officer to the relevant

board ofcontract appeals, or bring an action directly on the claim in the United States Court

of Federal Claims." Id. (quotation and citations omitted); see 41 U.S.C. § 7104(a)-(b)(l).

"For maritime contracts, the CDA specifically provides that appeals under § 7107(a) or

direct actions under § 7104(b) are governed by the PVA and SAA 'to the extent that those

[acts] are not inconsistent with [the CDA]."' Shaver Transp. Co. v. United States, 948 F.

Supp. 2d 1193, 1199(D. Or. 2013)(quoting 41 U.S.C. § 7102(d)). As a result, "plaintiffs

with maritime contract claims against the United States who have completed the CDA

administrative review process may file suit in a United States District Court under the Suits

in Admiralty Act." Sealift Bulkers, Inc. v. Republic ofArmenia, No. 95-1293(PLF), 1996

WL 901091, at *3(D.D.C. Nov. 22, 1996); see McAllister Towing & Transp. Co. v. United

States, 17 F. Supp. 3d 442,449 n.3(E.D. Pa. 2014)("Normally claims brought against the

United States under the Contract Disputes Act must be brought in the Court of Federal

                                            -6-
Claims, but maritime contracts are exempt from this provision and may be brought in U.S.

District Court.");see generally Misano di Navigazione, SpA v. United States,968 F.2d 273,

274(2d Cir. 1992)(interpreting an earlier codification of § 7102 in stating that "a party to

a maritime contract with the Government may seek in district court a trial de novo regarding

a contracting officer's decision").

III.   Leudtke's Cross-Claims Fall Within the Scope of the CPA and Should be
       Dismissed for Lack of Subject Matter Jurisdiction


       The principal dispute between Leudtke and the United States is whether Leudtke's

cross-claims arise out of the dredging contract and are properly characterized as

"essentially contractual," or whether they sound in tort. Leudtke argues that because its

contribution and indemnification cross-claims are based on Plaintiffs' tort claims, they

should also be considered tortious in nature. (Dkt. 21 at 1-2). If Leudtke is correct,"then

the CDA's jurisdictional bar would not apply to its claim[s]." Cohen, 873 F.3d at 403

(citing 28 U.S.C. § 1346(a)(2)(providing that district courts are without jurisdiction over

claims asserted against the United States founded "upon any ... contract with the United

States...in cases not sounding in tort")). However,because any duties owed by the United

States to Leudtke derive from their contractual relationship, Leudtke's contribution and

indemnification claims are essentially contractual in nature. Therefore, Leudtke has failed

to carry its burden of demonstrating that this Court has subject matter jurisdiction over its

cross-claims.


       "In order to determine whether the CDA applies, federal courts generally look to

whether the dispute at issue is one of contract." United States v. J & E Salvage Co., 55


                                            -7-
F.3d 985, 987 (4th Cir. 1995); see Contango Operators, Inc. v. United States, No. CV H-

11-0532, 2011 WL 13130834, at *2(S.D. Tex. Oct. 26, 2011)("Courts look to the source

ofthe rights claimed and the remedies sought in order to determine whether a claim 'relates

to a contract' so as to fall within the CDA."(quoting Evers v. Astrue, 536 F.3d 651, 657

(7th Cir. 2008))); see also RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125,

1136 (6th Cir. 1996)("[F]or the CDA to apply, it must first be determined that the claims

asserted are 'essentially contractual' in nature." (quoting Megapulse, Inc. v. Lewis, 672

F.2d 959, 967(B.C. Cir. 1982))). Notably, the CDA "encompasses more than causes of

action that arise under contract law; rather, the language encompasses any disputes that

'relate[ ]to a contract.'" Lockheed Martin Corp. v. Def. Contract Audit Agency, 397 F.

Supp. 2d 659,665(D. Md.2005)(quoting 41 U.S.C. § 605). The Second Circuit has "held

that the question of whether an action is 'at its essence a contract action ... depends both

on the source of the rights upon which the plaintiff bases its claims, and upon the type of

relief sought.'" Cohen, 873 F.3d at 403 (quoting Up State Fed. Credit Union v. Walker,

198 F.3d 372, 375 (2d Cir. 1999)). Courts must make "rational distinctions between

actions sounding genuinely in contract and those based on truly independent legal

grounds." Megapulse, Inc., 672 F.2d at 969-70.

       Where the right the plaintiff seeks to vindicate "stems from no independent,
       non-contractual source" and the remedy for violating that right is essentially
       a contractual remedy arising out of a contract within the scope of the CDA,
       then the claim is subject to the CDA notwithstanding a plaintiffs attempt to
       disguise it as a tort.
Cohen, 873 F.3d at 403 (quoting Up State Fed. Credit Union, 198 F.3d at 375); see also J

& E Salvage Co., 55 F.3d at 988 ("It is well-established... that disguised contract actions

may not escape the CDA.").

       Leudtke's cross-claim for contribution states, in pertinent part, that "[sjhould it be

determined at the time of trial that some or all of the allegations of Plaintiffs' Complaint

are true such that[Leudtke]is held liable to Plaintiffs,...then [Leudtke]seeks contribution

from co-defendant. United States of America...        (Dkt. 10 at 17). Leudtke's cross-claim

for indemnification states, in pertinent part:

       Any and all injuries and damages alleged by the Plaintiffs were the proximate
       result of the negligence, breach of warranty, strict liability and/or other
       liability producing conduct of the co-defendant which conduct was primary
       and active, and if[Leudtke] is found liable with respect to Plaintiffs' alleged
       injuries and damages, such liability is solely secondary, imputed, and
       vicarious, and the co-defendant is liable over in indemnity.

(Id.). Lastly, Leudtke alleges that it is "also entitled to indemnification and contribution

pursuant to any applicable contracts or agreements between the parties." (Id.).

       Leudtke relies heavily on the fact that its cross-claims refer to Plaintiffs' allegations

and argues that because the United States is named as a joint tort-feasor in this action, its

claims for indemnification and contribution are not contractual. (See Dkt. 21 at 4-7). Of

course, "[t]he plaintiffs title or characterization of its claims is not controlling." RMI

Titanium Co., 78 F.3d at 1136. What Leudtke fails to acknowledge is that its legal

relationship with the United States arises directly out of the dredging contract. Leudtke's

actions within and about the Channel were ultimately governed by its contract with the

Corps.


                                             -9-
       Indeed, Plaintiffs allege that Defendants' negligent dredging conduct violated the

dredging contract. For example, Plaintiffs claim that Leudtke dredged "beyond its

contractual obligations" and that the Corps directed Leudtke to "dredge outside the

Channel" despite the fact that "the contract between [the Corps] and Luedtke required

dredging solely within the confines of the Channel." (Dkt. 1 at          32-34). Plaintiffs'

claimed damages are based on the allegations that Leudtke performed dredging activity in

violation of the contractual terms. (See id. at     36-38, 40-42). In other words, Leudtke's

cross-claims only become relevant if Plaintiffs successfully establish Leudtke's liability,

and Plaintiffs' theory of liability against Leudtke is based on its alleged dredging activity

in contravention of its contract with the United States. Thus, any indemnification or

contribution claim by Leudtke against the United States is necessarily rooted in contract.

      "Ofcourse,the mere fact that a court has to decide some contract issues in the course

of resolving a tort action does not automatically convert the claim into one sounding in

contract ifthere is some independent basis for the tort claim." J & E Salvage Co., 55 F.3d

at 989; see B.K. Instrument, Inc. v. United States, 715 F.2d 713, 728(2d Cir. 1983)("We

recognize that it would be improper to classify all claims raising contract issues as contract

actions."). The fact that"a court may have to rule on a contract issue does not, by triggering

some mystical metamorphosis, automatically transform an action based on trespass or

conversion into one on the contract and deprive the court ofjurisdiction it might otherwise

have." Megapulse, Inc., 672 F.2d at 968. Whether "the litigants have a contract between

them is not enough: '[T]he relevant question is whether, despite the presence of an

underlying contract between the parties, the rights asserted that form the basis ofthe claims

                                            - 10-
are founded on the contract or on another ground.'" Contango Operators, Inc., 2011 WL

13130834, at *3(quotingB &B Trucking, Inc. v. U.S. PostalServ.,406 F.3d 766,774(6th

Cir. 2005)).

       In concluding that Leudtke's cross-claims are essentially contractual in nature, the

Court finds the decision in Contango Operators to be instructive. In that case, a cross-

claim for negligence was asserted against the United States in an action where the plaintiffs

alleged that their pipeline was damaged as a result ofdredging operations conducted by the

cross-claimant "under contract with" the United States. Contango Operators, Inc., 2011

WL 13130834, at *1. The district court determined that the negligence cross-claim "for

failing to inform [the cross-claimant] about the pipeline [was] essentially contractual"

because any failure to include such information in the contract was "a duty ... based in the

contractual relationship." Id. at *3. Furthermore, any failure by the United States "to

inform [the cross-claimant] about the pipeline after the contract was signed" was similarly

"a breach consisting of a failure to supply information that should have been included in

the contract." Id. The cross-claimant further alleged that the pipeline was not reported on

navigational charts provided by the United States, id., but any negligence claim based on

this allegation was "also essentially contractual" as "[t]hese charts were provided to [the

cross-claimant] so that [it] could carry out the promises it made to the [United States] in

the contract," id. at *3-4. Stated differently,"arguing that the [United States] was negligent

in not informing [the cross-claimant] about the location of the pipeline is inextricably

bound up in arguing that the [United States] breached a contractual duty to inform [the

cross-claimant] about the pipeline." Id. at *4.

                                            - 11 -
       Here, Leudtke asserts claims against the United States for indemnification and

contribution based upon the dredging operations performed under the agreement between

Leudtke and the Corps.      These cross-claims are "inextricably bound up" with the

contractual duties between the Corps and Leudtke under the dredging contract and the

alleged breach of those duties as stated in the Complaint. See Contango Operators, Inc.,

2011 WL 13130834, at *4. For example, the Corps was allegedly required, by contract,

"to provide Luedtke details regarding where to dredge and not to dredge"(Dkt. 1 at ^ 54),

and then violated this obligation by "improperly direct[ing] Luedtke to dredge outside the

Channel" or "fail[ing] to properly and appropriately specify, design, or define the scope of

the Dredging Project," resulting in damages to the Property {id. at         55-57, 69-72).

Furthermore, Leudtke allegedly "breached its duty of reasonable care by dredging outside

the Channel adjacent to the Property [and too deep within the Channel] beyond what its

contractual obligations require." {Id. atf^ 81-82,89-90). Plaintiffs also claim that Leudtke

is liable under a theory of private nuisance based upon the Corps' "negligent actions" in

failing to conduct the Project's operations pursuant to its contractual duties. {See id. at

^ 108). In other words,"[i]n the absence of[the] contract with the [Corps],...'it is likely

that no cause of action would exist at all.'" Up State Fed. Credit Union, 198 F.3d at 377

(quoting Falls Riverway Realty, Inc. v. City ofNiagara Falls, N.Y., 754 F.2d 49, 55 (2d

Cir. 1985)).

       In other words, if the United States is liable to Leudtke for damages based upon

theories of indemnification or contribution, it is because the Corps breached contractual

duties owed to Leudtke in failing to provide proper specifications, planning, scoping, or

                                           - 12-
other information or direction necessary to satisfy its obligations under the dredging

contract. See Contango Operators, Inc., 2011 WL 13130834, at *3-4;see also Cohen,873

F.3d at 403 (finding a third-party common-law indemnification claim within the scope of

the CDA where the third-party claimant alleged that the United States Postal Service (the

"USPS") was negligent in preventing or abating an alleged nuisance on property over

which the USPS had exclusive control pursuant to a lease between the third-party claimant

and the USPS). As such, Leudtke's cross-claims not only relate to the underlying dredging

contract, but also require the Court to interpret the agreement's terms to discern what, if

any, duties the Corps breached in directing or otherwise conducting the Project. See United

Fed. Leasing, Inc. v. United States, 33 F. App'x 672,675(4th Cir. 2002)(determining that

the claim was covered by the CDA where it was "impossible to ignore the terms of the

contract documents" in deciding the merits of the conversion claim (quotation omitted));

RMI Titanium Co., 78 F.3d at 1136-37 (concluding that the CDA applied where "the

existence of a contract is essential" to the assertion of the plaintiffs statutory and

defamation claims); JcS: ESalvage Co.,55 F.3d at 988(finding the action to be "essentially

one of contract" where the merits required the construction of the contract's terms);

Duplantis v. NSB Props., LLC,No. CIV.A. 12-1506, 2013 WL 5410400, at *3(E.D. La.

Sept. 25, 2013)(finding an indemnification cross-claim subject to the CDA where the

United States allegedly breached its contractual obligations and the cross-claimant claimed

the United States must indemnify it for damages arising from that breach, because the

contract's terms must be "construed as conferring a legal duty" and it must be established

that the United States breached that duty).

                                          - 13-
       Accordingly, Leudtke has failed to establish this Court's subject matter jurisdiction

to entertain the cross-claims. Because the resolution of Leudtke's cross-claims necessarily

relate to and arise from the contractual relationship between itself and the Corps and require

the interpretation of the agreement's terms in determining the scope of the Corps' duties,

the cross-claims fall within the scope of the CDA. It is undisputed that Leudtke failed to

exhaust its administrative remedies under the CDA.


       To the extent Leudtke argues that principles ofjudicial economy warrant exempting

its indemnification or contribution claims from the CDA's administrative exhaustion


requirements, such arguments are unpersuasive. As Leudtke's eounsel eonceded at oral

argument, principles ofjudicial efficiency will not create subject matter jurisdiction where

the Court does not have it. The CDA's exhaustion provisions constitute a jurisdictional

bar to this Court's subjeet matter jurisdiction, and thus, they must be satisfied before any

claim falling within the CDA's purview may be asserted in a lawsuit.

                                      CONCLUSION


       For the foregoing reasons, the United States' motion to dismiss(Dkt. 16)is granted,

and Leudtke's cross-claims are dismissed for laek of subject matter jurisdiction.

       SO ORDERED.




                                                    ELIZAMTH A. WOLTORD
                                                    Unifed^tates Distriet Judge
Dated:        June 18, 2019
              Rochester, New York




                                            - 14-
